DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 2/28/20, wherein:
Claims 1-12 are currently pending;
Claims 13-40 have been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PANDYA ET AL (US 2013/0331644) from Applicant’s IDS 5/21/20.  Herein after PANDYA.
As for independent claim 1, PANDYA discloses a surgical robotic system {figures 2-4}, comprising: 
a computing device {at least figure 4, at least par. 0071discloses computing device comprises control software 416, 430}; 
a plurality of robot assemblies, each robot assembly among the plurality of robot assemblies including a robotic arm {see at least figures 2-4, 6, pars. 0071-0072, e.g. robot 424, 434}, a robotic arm of a first robot assembly among the plurality of robot assemblies is coupled to an image capture device, robotic arms of at least a subset of robot assemblies, different from the first robot assembly, are coupled to surgical instruments {see figure 4 image device 428, figures 5-6, at least pars. 0070-0071, 0078-0080}; and a surgeon console {see at least figures 2-4, master control 212, 412 pars. 0067-0068, 0071}, including a plurality of handles {figure 2, hand controllers 220}, each handle among the plurality of handles is communicatively coupled to a robot assembly that includes a robotic arm coupled to a surgical instrument {see at least figure 2-4, pars. 0068-0071 e.g. the surgeon manipulates the two hand controllers 220 at the master controller 212 to control the surgical instruments}; the surgeon console configured to transmit to the computing device one or more packets that include data related to a movement of at least one handle among the plurality of handles {at least par. 0071, two hand controllers 220, e.g. the control software 416 provides kinematic feedback 418 to the surgeon, while the surgeon may provide automation commands 420 to the control software 416. The control software 416 may then provide commands to a motion controller 422. The motion controller 422 may then provide signals to the motors of the robot 424 to manipulate the robot joints according to the user input};
 the computing device configured to calculate a new position of the image capture device based at least in part on the data related to the movement of at least one handle and transmit instructions to the first robot assembly to move the image capture device to the new position 
{see at least figure 4, figure 6, pars. 0040-0042, 0071, 0074 e.g. The robot 424 using the surgical tool interacts with the patient site 426. The camera 428 simultaneously images the patient site 426 and provides visual feedback to the surgeon 410. In addition, the control software 416 for the motion of the surgical tool may be in communication with the control software 430 for the motion of the camera. The control software 430 may provide commands to the motion controller 432 for manipulating the robot 434 to position the camera 428 based on the information from the control software 416;
 par. 0074 discloses e.g. the position of the camera can be autonomously adjusted so that the tools will always be in the view. In this type of control, the surgeon does not have to worry about switching the controls to change the view of the camera. The surgeon can move the tools wherever he/she wants to and the camera will automatically adjust itself so that the tools are centered. Such a system can reduce both effort and time required for the surgery}.
As for dep. claim 2, PANDYA discloses wherein the data related to the movement of at least one handle includes data related to a distance the at least one handle traveled and the new position of the image capture device is calculated based at least in part on the data related to the distance the at least one handle traveled {see at least pars. 0036,  0040-0042, 0071, 0074}.
As for dep. claims 3-4, PANDYA discloses wherein the new position of the image capture device is calculated based at least in part on the data related to the distance the at least one handle traveled and a scaling factor applied to the distance the at least one handle traveled, wherein the scaling factors applied to the distance is among a plurality of scaling factors, each scaling factor among the plurality of scaling factors is associated with a direction of movement {see at least 0040-0042, 0165-0168}. 
As for dep. claim 5, PANDYA discloses wherein the computing device is further configured to select the scaling factor based at least on a direction the at least one handle traveled {see at least 0040-0042, 0165-0168}. 
As for dep. claim 6, PANDYA discloses wherein the data related to the movement of at least one handle includes data related to a direction the at least one handle traveled and the new position of the image capture device is calculated based at least in part on the data related to the direction the at least one handle traveled {see at least 0040-0042, 0071, 0074 and 0165-0168}. 
As for dep. claim 7, PANDYA discloses wherein a direction of the new position of the image capture device relative to a current position of the image capture device is in the same direction as the direction the at least one handle traveled {see at least pars. 0037-0040, 0071, 0074}. 
As for dep. claim 8, which discloses wherein the computing device is further configured to calculate the new position of the image capture device in response to a determination that a velocity of the movement of the at least one handle is greater than a movement threshold value {see PANDYA at least pars. 0031-0035, 0037-0040, 0071, 0074}. 
As for dep. claim 9, which discloses wherein the computing device is further configured to calculate the new position of the image capture device in response to a determination that a velocity of the movement of the at least one handle is less than a sharp movement threshold value {see PANDYA at least pars. 0031-0042, 0165-0168}. 
As for dep. claim 10, which discloses wherein the computing device is further configured to determine if the velocity of the movement of the at least one handle is less than a sharp movement threshold value using a Kalman filter {see PANDYA at least pars. 0031-0042, 0165-0168}. 
As for dep. claim 11, which discloses wherein the computing device is further configured to determine if the velocity of the movement of the at least one handle is less than a sharp movement threshold value using a low pass filter {see PANDYA at least pars. 0031-0042, 0165-0168}. 
As for independent claim 12, which carry the similar limitation as the rejected claim 1 above, therefore it is rejected for the same reason sets forth rejected claim 1 as indicated above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boctor et al (US 2015/0297177); Berke (US 2012/0265071); Richmond et al (US 2017/0143429); Azizian et al (US 2014/0163736).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRA NGUYEN/Primary Examiner, Art Unit 3664